      Case 3:18-cr-00356-S Document 137 Filed 01/04/20            Page 1 of 2 PageID 761


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 UNITED STATES OF AMERICA                      §                              Case 3-18-cr-356-S
                                               §
                                               §
                                               §
 v.                                            §
                                               §
 THOMAS D. SELGAS (1)                          §
 MICHELLE L. SELGAS (2)                        §
 JOHN GREEN (3)                                §


                            SECOND AMENDED EXHIBIT LIST

John Green, through his counsel of record, hereby submits his amended exhibit list.

 Ex. No.    Date      Admitted   Description
            Offered

 1                               ECF 36 – Order Modifying Conditions of Release
                                 (GREEN_008032-08033)
 2                               Order of Dismissal for Lack of Jurisdiction Docket No. 10164-12
                                 (GREEN_008034-008035)
 3                               Respondent’s Motion to Dismiss for Lack of Jurisdiction Docket No.
                                 15077-19 (GREEN_008036-008039)
 4
 5                               Fraud Development Recommendation – Examination (DOJ 00258-
                                 DOJ 00260)
 6                               Taxpayer Bill of Rights (GREEN_06396)
  7                              Freedom to Fascism
  8                              Judge Overstreet CV (GREEN_008044-008045)
  9                              Dr. Glass CV (GREEN_008046-008054)
 10                              IRS Publication 1
11
 12
 13
 14
 15
 16
 17
 18
                                            Page 1 of 2
   Case 3:18-cr-00356-S Document 137 Filed 01/04/20               Page 2 of 2 PageID 762


 19
 20
 21
 22
 23


       Defense reserves right to amend his exhibit list.

       Respectfully submitted on January 4, 2020.

                                             MINNS & ARNETT

                                             /s/ Michael Louis Minns
                                             Michael Louis Minns
                                             State Bar No. 14184300
                                             mike@minnslaw.com
                                             Ashley Blair Arnett
                                             State Bar No. 24064833
                                             ashley@minnslaw.com
                                             9119 S. Gessner, Suite 1
                                             Houston, Texas 77074
                                             Telephone: (713) 777-0772
                                             Telecopy: (713) 777-0453
                                             Attorneys for John Green




                                CERTIFICATE OF SERVICE

       This is to certify that on this the 4th day of January 2020, a true and correct copy of the

above and foregoing instrument was served upon all counsel of record.



                                             /s/ Ashley Blair Arnett
                                             Ashley Blair Arnett
                                             Attorney for Defendant, John Green




                                            Page 2 of 2
